527 F.2d 1174
UNITED STATES of America, Plaintiff-Appellee,v.Homero OLIVAREZ, Defendant-Appellant.
No. 75--2377 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 27, 1976.

Charles L. Barrera, Alice, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
This post-Almeida-Sanchez1 case involving the Hebbronville Chekar device is reversed pursuant to the United States Supreme Court decisions in United States v. Ortiz, 1975, 422 U.S. 891, 95 S.Ct. 2585, 45 L.Ed.2d 623; and United States v. Brignoni-Ponce, 1975, 422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607.


2
We have summarily reversed a series of cases involving use of Chekar devices, including U.S. v. Thompson, 390 F.Supp. 337 (S.D.Tex., 1974), rev'd sub nom., U.S. v. Johnston, Aug. 5, 1975 (unpublished opinion), in which the District Court, fully analyzing the Chekar operation on Highway 1017 near Hebbronville, Texas, had considered it was a permanent checkpoint.


3
Reversed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Almeida-Sanchez v. United States, 1973, 413 U.S. 266, 93 S.Ct. 2535, 37 L.Ed.2d 596